The State Tax Commission, under sections 175 to 177 of the Tax Law, has reviewed the equalization resolution and table adopted and made under section 50 of the Tax Law by the board of supervisors of Westchester county in reference to the valuations in the several tax districts of that county. Pursuant to an order of certiorari the Appellate Division reviews the decision and order of the State Tax Commission dated February 14, 1934, which fixes the ratios and equalization for the several tax districts in such county and under section 177-a of the Tax Law determines the excess which certain tax districts paid under the erroneous equalization made by the board of supervisors, and which charges such excess among the districts that are required to make a refund. There was competent proof of ah the facts necessary to be proved to authorize the making of the determination and there was not such a preponderance of proof against the existence of any of those facts that the verdict of a jury affirming the existence thereof would have been set aside as against the weight of evidence. (Civ. Prae. Act, § 1304, subds. 4, 5.) Bach of the appealing tax districts was represented by counsel. The other tax districts of the county and the county of Westchester were represented by the attorney for the board of supervisors. (Tax-Law, §§ 176, 177; Rules of State Tax Commission, rule 4.) The appearance of counsel for several of the non-appealing tax districts was noted in the proceeding, but participation in the hearing was not allowed except through the county attorney. Allowances in the nature of costs were made to the respondent tax districts for the services of counsel and for other expenses. (Tax Law, § 178.) The determination of the State Tax Commission is confirmed, with fifty dollars costs against the county of Westchester, to be divided between the respondent tax districts, and with the disbursements of each respondent tax district against the county of Westchester. Hill, P. J., Rhodes, McNamee, Bliss and Heflernan, JJ., concur.